DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Further, the indicated allowability of claims 11 and 21 are withdrawn in view of the newly discovered reference to Dattagupta et al. (US 20100195499).  Rejections based on the newly cited reference follow.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1; lines 9-10 recites, “wherein the peak voltage increases as the frame length decreases, for the same data rate” (emphasis added). It appears that the specification does not demonstrate that Applicant has made an invention that achieves the claimed feature because the invention is not described with sufficient detail such at one of ordinary skill in the art can reasonably conclude that inventor had possession of the claimed invention. Although in the remarks (filed on 11/30/2021), Applicant indicated that the specification supports the amended feature, at least at p. 17, Equation 4, p. 24, Lines 10- 17, and Figure 6. However, Equation 4 (PHY Payload = datasize (byte) * 8/ data_rate) does not clearly demonstrate the data rate is same. Further, there is nowhere in p. 24, Lines 10- 17 discloses “the same rate”. Furthermore, Fig. 6 only illustrates, “a peak voltage determined according to a frame length and a pulse repetition frequency (PRF)”. However, no disclosure of the claimed feature “the same rate”. Therefore, the above claimed feature raises the new matter issue under 35 U.S.C. 112(a). 
Dependent claims 2-10 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because of their dependencies to claim 1. 
Claim 12; lines 7-8 recites, “wherein the peak voltage increases as the frame length decreases, for the same data rate” (emphasis added). It appears that the specification does not demonstrate that Applicant has made an invention that achieves the claimed feature because the invention is not described with sufficient detail such at one of ordinary skill in the art can reasonably conclude that inventor had possession of the claimed invention. Although in the remarks (filed on 11/30/2021), Applicant indicated that the specification supports the amended feature, at least at p. 17, Equation 4, p. 24, Lines 10- 17, and Figure 6. However, Equation 4 (PHY Payload = datasize (byte) * 8/ data_rate) does not clearly demonstrate the data rate is same. Further, there is nowhere in p. 24, Lines 10- 17 discloses “the same rate”. Furthermore, Fig. 6 only illustrates, “a peak voltage determined according to a frame length and a pulse repetition frequency (PRF)”. However, no disclosure of the claimed feature “the same rate”. Therefore, the above claimed feature raises the new matter issue under 35 U.S.C. 112(a). 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the same data rate" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-10 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependencies to claim 1. 
Claim 8 recites the limitation "the same frame length" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the same data rate" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 13-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependencies to claim 12. 
Claim 19 recites the limitation "the same frame length" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 11, 12, 15-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pflug (US 20110122925, hereinafter “Pflug”), and further in view of Dattagupta et al. (US 20100195499, hereinafter “Datta”) 	Regarding claim 1, Pflug discloses,  	An electronic device (a transmitter device as shown in FIG. 11) comprising: “a first communication circuit (Fig. 11; modulator) configured to perform a first communication (a modulator connected to the baseband section and the local oscillator and provided for upconverting the baseband signal by means of the signal carrier to a transmission signal, Para. [0010], Examiner submits that “upconverting the baseband signal by means of the signal carrier to a transmission signal” is equated as “a first communication”) using an ultra-wide band (UWB) communication scheme ((UWB) transmission is the peak power in a Gaussian filter with a bandwidth of 50 MHz, Paras. [0027]-[0028], and [0034]); and a processor (Fig. 11; digital baseband), wherein the processor controls the communication circuit  (The modulator is controlled by the digital baseband, Para. [0067]) to: identify, based on a characteristic of data to be transmitted using the first communication circuit, a frame length of the data to be transmitted (each frame comprising at least a first part in which the transmission bursts have a first burst length and a second part in which the transmission bursts have a second burst length and wherein a different amplitude sizing is applied over the first part with respect to the second part, Paras. [0007]-[0009]); determine, based on the identified frame length, a peak voltage of a signal containing the data to be transmitted (The modulator is controlled by the digital baseband to modify the amplitude of each transmission burst individually on the basis of a relationship between the peak/average power level and the burst length. The modulator is preferably controlled in such a way that the peak/average power level of each transmission burst is modified towards the limit, Paras. [0066]-[0071]); and transmit the data using the signal having the determined peak voltage (it is possible to transmit at higher output power. As a result, the performance of the wireless link can be enhanced and/or power consumption of the radio can be lowered. Using different amplitudes for different burst-length or codes can also improve the integral wireless link performance, Paras. [0066]-[0071]). 
(FIG. 3E diagrammatically represents a packet of shorter length due to the size of the payload 148 being smaller), wherein the peak voltage increases as the frame length decreases, for the same data rate (Fig. 7A-7C show, transmission power 506 increases as the frame size 508 decreases and Paras. [0048]-[0058]) ”.
Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Pflug by specifically providing identify a frame length of a PHY protocol Data Unit (PPDU) to be transmitted, wherein the peak voltage increases as the frame length decreases, for the same data rate, as taught by Datta for the purpose of a technique for improved data transmission in a network environment. (Para. [0001]).
Regarding claim 4, the combination of Pflug and Datta discloses everything claimed as applied above (see claim 1), further Pflug discloses, discloses,
“wherein the processor is further configured to: increase the peak voltage of the signal when the frame length of the data to be transmitted decreases as compared to previously transmitted data; and decrease the peak voltage of the signal when the frame length of the data to be transmitted increases as compared to the previously transmitted data (The modulator is controlled by the digital baseband to modify the amplitude of each transmission burst individually on the basis of a relationship between the peak/average power level and the burst length. The modulator is preferably controlled in such a way that the peak/average power level of each transmission burst is modified towards the limit, i.e. approaches the limit as close as possible, Paras. [0067]-[0070] and further equation 11 shows a direct link between peak power (Ppeak) and length of burst Tb and Peak voltage (A), when device is adapted to approach the peak limit as close as possible, as described in Paras. [0067]-[0071], it is clear that decrease in frame length (Tb), the amplitude (A) can be increased and vice versa ).” And, in addition Kwon discloses, “the frame length of PPDU Paras. [0110]-[0114]”. 
Regarding claim 5, the combination of Pflug and Datta discloses everything claimed as applied above (see claim 4), further Pflug discloses, discloses,
“wherein the processor is further configured to maintain the peak voltage of the signal when the frame length decreases to a preconfigured value or less, wherein the preconfigured value is determined based on a pulse repetition frequency (PRF) corresponding to the signal (The choice of imposing a limit for the average power or the peak power of the transmission signal can be made dependent on the pulse repetition frequency (PRF) of the pulses in the burst. For higher PRF the average power limitations are dominant, whereas for lower PRF the peak power limitations are dominant, Paras. [0067]-[0070]).”
Regarding claim 6, the combination of Pflug and Datta discloses everything claimed as applied above (see claim 1), further Pflug discloses, discloses,
“wherein the processor is further configured to determine the peak voltage such that average power of the signal does not exceed a preconfigured value (The choice of imposing a limit for the average power or the peak power of the transmission signal can be made dependent on the pulse repetition frequency (PRF) of the pulses in the burst, Paras. [0067]-[0070]), further claim 2 of Pflug recites  “selecting between limiting the peak transmission power level and limiting the average transmission power level, the selection being made on the basis of a pulse repetition frequency of the pulsed transmission signal).”
Regarding claim 7, the combination of Pflug and Kwon discloses everything claimed as applied above (see claim 1), further Pflug discloses, discloses,
“wherein the processor is further configured to determine the peak voltage such that maximum output power of the signal does not exceed a preconfigured value (The choice of imposing a limit for the average power or the peak power of the transmission signal can be made dependent on the pulse repetition frequency (PRF) of the pulses in the burst, Paras. [0067]-[0070], further claim 2 of Pflug recites  “selecting between limiting the peak transmission power level and limiting the average transmission power level, the selection being made on the basis of a pulse repetition frequency of the pulsed transmission signal).”
Regarding claim 11, Pflug discloses,  	An electronic device (a transmitter device as shown in FIG. 11) comprising: “a first communication circuit (Fig. 11; modulator) configured to perform a first communication (a modulator connected to the baseband section and the local oscillator and provided for upconverting the baseband signal by means of the signal carrier to a transmission signal, Para. [0010], Examiner submits that “upconverting the baseband signal by means of the signal carrier to a transmission signal” is equated as “a first communication”) using an ultra-wide band (UWB) communication scheme ((UWB) transmission is the peak power in a Gaussian filter with a bandwidth of 50 MHz, Paras. [0027]-[0028], and [0034]); and a processor (Fig. 11; digital baseband), wherein the processor controls the communication circuit  (The modulator is controlled by the digital baseband, Para. [0067]) to: identify, based on a characteristic of data to be transmitted using the first communication circuit, a frame length of the data to be transmitted (each frame comprising at least a first part in which the transmission bursts have a first burst length and a second part in which the transmission bursts have a second burst length and wherein a different amplitude sizing is applied over the first part with respect to the second part, Paras. [0007]-[0009]); determine, based on the identified frame length, a peak voltage of a signal containing the data to be transmitted (The modulator is controlled by the digital baseband to modify the amplitude of each transmission burst individually on the basis of a relationship between the peak/average power level and the burst length. The modulator is preferably controlled in such a way that the peak/average power level of each transmission burst is modified towards the limit, Paras. [0066]-[0071]); and transmit the data using the signal having the determined peak voltage (it is possible to transmit at higher output power. As a result, the performance of the wireless link can be enhanced and/or power consumption of the radio can be lowered. Using different amplitudes for different burst-length or codes can also improve the integral wireless link performance, Paras. [0066]-[0071]). 
(data packet 10 as shown in Fig. 1 and Fig. 3E) to be transmitted (FIG. 3E diagrammatically represents a packet of shorter length due to the size of the payload 148 being smaller), wherein the peak voltage increases as the frame length decreases, for the same data rate (Fig. 7A-7C show, transmission power 506 increases as the frame size 508 decreases and Paras. [0048]-[0058]), wherein the PPDU (data packet 10) comprises a header and payload (header 12 and payload 14, Fig. 3E), and a characteristic of the PPDU comprises a length of the header and a length of the payload ((FIG. 3E illustrates a packet of shorter length due to the size of the payload 148 being smaller), and wherein transmitting the PPDU comprises transmitting the header and the payload using the signal representing the PPDU with the determined peak voltage (FIG. 3C shows the same devices 100 and 110 and transmission 104. In this case, another transmission 136 of a data packet is shown diagrammatically with a greater power than transmission 104. Network device 100 may have adaptable data transmission characteristics that allow network device 100 to transmit at a higher power than the power of transmission 104 and  FIG. 3D shows the same devices 100 and 110 and transmission 104. In this figure, another transmission 146 of a data packet is diagrammatically represented as being shorter in length that transmission 104. This may be achieved in a number of ways. In an embodiment, the payload of the data packet is broken up into a number of smaller pieces prior to transmission, Paras. [0025]-[0027])”.
Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Pflug by specifically providing identify a identify a frame length of a PHY protocol Data Unit (PPDU) to be transmitted, wherein the peak voltage increases as the frame length decreases, wherein the PPDU comprises a header and payload, and a characteristic of the PPDU comprises a length of the header and a length of the payload, and wherein transmitting the PPDU comprises transmitting the header and the payload using the signal representing the PPDU with the determined peak voltage, as taught by Datta for the purpose of a technique for improved data transmission in a network environment. (Para. [0001]).
Regarding claim 12, Pflug discloses,  	An operation method of an electronic device (a transmitter device as shown in FIG. 11) comprising: “generating data to be transmitted using a first communication circuit (Fig. 11; modulator) configured to perform a first communication (a modulator connected to the baseband section and the local oscillator and provided for upconverting the baseband signal by means of the signal carrier to a transmission signal, Para. [0010], Examiner submits that “upconverting the baseband signal by means of the signal carrier to a transmission signal” is equated as “a first communication”) using an ultra-wide band (UWB) communication ((UWB) transmission is the peak power in a Gaussian filter with a bandwidth of 50 MHz, Paras. [0027]-[0028], and [0034]); identifying a frame length of the generated data  (each frame comprising at least a first part in which the transmission bursts have a first burst length and a second part in which the transmission bursts have a second burst length and wherein a different amplitude sizing is applied over the first part with respect to the second part, Paras. [0007]-[0009]); determining, based on the identified frame length, a peak voltage of a signal containing the data to be transmitted (The modulator is controlled by the digital baseband to modify the amplitude of each transmission burst individually on the basis of a relationship between the peak/average power level and the burst length. The modulator is preferably controlled in such a way that the peak/average power level of each transmission burst is modified towards the limit, Paras. [0066]-[0071]); and transmitting the data using the signal having the determined peak voltage (it is possible to transmit at higher output power. As a result, the performance of the wireless link can be enhanced and/or power consumption of the radio can be lowered. Using different amplitudes for different burst-length or codes can also improve the integral wireless link performance, Paras. [0066]-[0071]). 
However, Pflug does not discloses, Datta discloses, “identify a frame length of a PHY protocol Data Unit (PPDU) to be transmitted, wherein the peak voltage increases as the frame length decreases, for the same data rate”.	In a similar field of endeavor, “identify a frame length of a PHY protocol Data Unit (PPDU) to be transmitted (FIG. 3E diagrammatically represents a packet of shorter length due to the size of the payload 148 being smaller), wherein the peak voltage increases as the frame length decreases, for the same data rate (Fig. 7A-7C show, transmission power 506 increases as the frame size 508 decreases and Paras. [0048]-[0058]) ”.
Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Pflug by specifically providing identify a frame length of a PHY protocol Data Unit (PPDU) to be transmitted, wherein the peak voltage increases as the frame length decreases, for the same data rate, as taught by Datta for the purpose of a technique for improved data transmission in a network environment. (Para. [0001]).
Regarding claim 15, the combination of Pflug and Datta discloses everything claimed as applied above (see claim 12), further Pflug discloses, discloses,
“increasing the peak voltage of the signal when the frame length of the data to be transmitted decreases as compared to previously transmitted data; and decreasing the peak voltage of the signal when the frame length of the data to be transmitted increases as compared to the previously transmitted data (The modulator is controlled by the digital baseband to modify the amplitude of each transmission burst individually on the basis of a relationship between the peak/average power level and the burst length. The modulator is preferably controlled in such a way that the peak/average power level of each transmission burst is modified towards the limit, i.e. approaches the limit as close as possible, Paras. [0067]-[0070] and further equation 11 shows a direct link between peak power (Ppeak) and length of burst Tb and Peak voltage (A), when device is adapted to approach the peak limit as close as possible, as described in Paras. [0067]-[0071], it is clear that decrease in frame length (Tb), the amplitude (A) can be increased and vice versa ).”
Regarding claim 16, the combination of Pflug and Datta discloses everything claimed as applied above (see claim 12), further Pflug discloses, discloses,
 “maintaining the peak voltage of the signal when the frame length decreases to a preconfigured value or less, wherein the preconfigured value is determined based on a pulse repetition frequency (PRF) corresponding to the signal (The choice of imposing a limit for the average power or the peak power of the transmission signal can be made dependent on the pulse repetition frequency (PRF) of the pulses in the burst. For higher PRF the average power limitations are dominant, whereas for lower PRF the peak power limitations are dominant, Paras. [0067]-[0070]).”
Regarding claim 17, the combination of Pflug and Datta discloses everything claimed as applied above (see claim 12), further Pflug discloses, discloses,
“the peak voltage is determined such that average power of the signal does not exceed a preconfigured value (The choice of imposing a limit for the average power or the peak power of the transmission signal can be made dependent on the pulse repetition frequency (PRF) of the pulses in the burst, Paras. [0067]-[0070]), further claim 2 of Pflug recites  “selecting between limiting the peak transmission power level and limiting the average transmission power level, the selection being made on the basis of a pulse repetition frequency of the pulsed transmission signal).”
Regarding claim 18, the combination of Pflug and Datta discloses everything claimed as applied above (see claim 12), further Pflug discloses, discloses,
“the peak voltage is determined such that maximum output power of the signal does not exceed a preconfigured value (The choice of imposing a limit for the average power or the peak power of the transmission signal can be made dependent on the pulse repetition frequency (PRF) of the pulses in the burst, Paras. [0067]-[0070], further claim 2 of Pflug recites  “selecting between limiting the peak transmission power level and limiting the average transmission power level, the selection being made on the basis of a pulse repetition frequency of the pulsed transmission signal).”
Regarding claim 21, Pflug discloses,  	An operation method of an electronic device (a transmitter device as shown in FIG. 11) comprising: “generating data to be transmitted using a first communication circuit (Fig. 11; modulator) configured to perform a first communication (a modulator connected to the baseband section and the local oscillator and provided for upconverting the baseband signal by means of the signal carrier to a transmission signal, Para. [0010], Examiner submits that “upconverting the baseband signal by means of the signal carrier to a transmission signal” is equated as “a first communication”) using an ultra-wide band (UWB) communication scheme ((UWB) transmission is the peak power in a Gaussian filter with a bandwidth of 50 MHz, Paras. [0027]-[0028], and [0034]); identifying a frame length of the generated data  (each frame comprising at least a first part in which the transmission bursts have a first burst length and a second part in which the transmission bursts have a second burst length and wherein a different amplitude sizing is applied over the first part with respect to the second part, Paras. [0007]-[0009]); determining, based on the identified frame length, a peak voltage of a signal containing the data to be transmitted (The modulator is controlled by the digital baseband to modify the amplitude of each transmission burst individually on the basis of a relationship between the peak/average power level and the burst length. The modulator is preferably controlled in such a way that the peak/average power level of each transmission burst is modified towards the limit, Paras. [0066]-[0071]); and transmitting the data using the signal having the determined peak voltage (it is possible to transmit at higher output power. As a result, the performance of the wireless link can be enhanced and/or power consumption of the radio can be lowered. Using different amplitudes for different burst-length or codes can also improve the integral wireless link performance, Paras. [0066]-[0071]).”
However, Pflug does not discloses, Datta discloses, “identify a frame length of a PHY protocol Data Unit (PPDU) to be transmitted, wherein the peak voltage increases as the frame length decreases, wherein the PPDU comprises a header and payload, and a characteristic of the PPDU comprises a length of the header and a length of the payload, and wherein transmitting the PPDU comprises transmitting the header and the payload using the signal representing the PPDU with the determined peak voltage”.	In a similar field of endeavor, “identify a frame length of a PHY protocol Data Unit (PPDU) (data packet 10 as shown in Fig. 1 and Fig. 3E) to be transmitted (FIG. 3E diagrammatically represents a packet of shorter length due to the size of the payload 148 being smaller), wherein the peak voltage increases as the frame length decreases, for the same data rate (Fig. 7A-7C show, transmission power 506 increases as the frame size 508 decreases and Paras. [0048]-[0058]), wherein the PPDU (data packet 10) comprises a header and payload (header 12 and payload 14, Fig. 3E), and a characteristic of the PPDU comprises a length of the header and a length of the payload ((FIG. 3E illustrates a packet of shorter length due to the size of the payload 148 being smaller), and wherein transmitting the PPDU comprises transmitting the header and the payload using the signal representing the PPDU with the determined peak voltage (FIG. 3C shows the same devices 100 and 110 and transmission 104. In this case, another transmission 136 of a data packet is shown diagrammatically with a greater power than transmission 104. Network device 100 may have adaptable data transmission characteristics that allow network device 100 to transmit at a higher power than the power of transmission 104 and  FIG. 3D shows the same devices 100 and 110 and transmission 104. In this figure, another transmission 146 of a data packet is diagrammatically represented as being shorter in length that transmission 104. This may be achieved in a number of ways. In an embodiment, the payload of the data packet is broken up into a number of smaller pieces prior to transmission, Paras. [0025]-[0027])”.
Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Pflug by specifically providing identify a identify a frame length of a PHY protocol Data Unit (PPDU) to be transmitted, wherein the peak voltage increases as the frame length decreases, wherein the PPDU .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pflug, in view of Datta and further in view of Lundly (US 20020141505, hereinafter “Lundly”).
Regarding claim 2, the combination of Pflug and Datta discloses everything claimed as applied above (see claim 1), further Pflug discloses, “determining a first voltage (i.e., amplitude of the pulses, Paras. [0004]-[0009], note that amplitude is maximum value of voltage), based on the identified frame length and maximum allowable average power of the signal (modifying the amplitude of the pulses on the basis of a predetermined relationship between the burst length and the peak/average transmission power level, Paras. [0004]-[0009]) and determine the peak voltage of the signal to be a lower one of the first voltage and the second voltage (modified to obtain a transmission peak and/or average power level within a predetermined limit (e.g. below a predetermined maximum peak/average transmission power level), Paras. [0004]-[0009])”.
However, the combination of Pflug and Datta does not disclose, “determine a second voltage related to maximum allowable peak power of the signal”.
In a similar field of endeavor, Lundly discloses, “determine a second voltage related to maximum allowable peak power of the signal (amplitude of the modulation is also determined such that the power level of the resulting signal does not peak over the maximum power level "Emax”, Para. [0027])”.
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Pflug and Datta by specifically providing determine a second voltage related to maximum allowable peak power of the signal, as taught by Lundly for the purpose of providing an improved communication system.
Regarding claim 3, the combination of Pflug, Datta and Lundly discloses everything claimed as applied above (see claim 2), further Plug discloses, “wherein the first voltage is determined based on a parameter (i.e., header, payload of the frame) that varies depending on a comparison between the frame length and a preconfigured value (according to the disclosure a plurality of different pulse amplitudes can be applied over the frame, for example a first amplitude over the header part and a second, third, . . . , n-th amplitude over the payload part, i.e. a different amplitude for each burst of the payload part depending on its burst length, Paras. [0007]-[0009] and By taking into account the length of a burst of pulses (number of pulses--known in the 802.15.4a standard as number of chips per burst-times pulse-time: N.sub.cpbT.sub.p=T.sub.b) and assuming the "all 1" or "all -1" codes produce the maximum peak power value (which is proved by simulation as shown later on, Paras. [0049]-[0052]).”
Regarding claim 13, the combination of Pflug and Datta discloses everything claimed as applied above (see claim 12), further Pflug discloses, “determining a first voltage (i.e., amplitude of the pulses, Paras. [0004]-[0009], note that amplitude is maximum value of voltage), based on the identified frame length and maximum allowable average power of the signal (modifying the amplitude of the pulses on the basis of a predetermined relationship between the burst length and the peak/average transmission power level, Paras. [0004]-[0009]) and determine the peak voltage of the signal to be a lower one of the first voltage and the second voltage (modified to obtain a transmission peak and/or average power level within a predetermined limit (e.g. below a predetermined maximum peak/average transmission power level), Paras. [0004]-[0009])”.
However, the combination of Pflug and Datta does not disclose, “determine a second voltage related to maximum allowable peak power of the signal”.
In a similar field of endeavor, Lundly discloses, “determine a second voltage related to maximum allowable peak power of the signal (amplitude of the modulation is also determined such that the power level of the resulting signal does not peak over the maximum power level "Emax”, Para. [0027])”.
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Pflug and Datta by specifically providing determine a second voltage related to maximum allowable peak power of the signal, as taught by Lundly for the purpose of providing an improved communication system.
Regarding claim 14, the combination of Pflug, Datta and Lundly discloses everything claimed as applied above (see claim 13), further Plug discloses, “wherein the first voltage is determined based on a parameter (i.e., header, payload of the frame) that varies depending on a comparison between the frame length and a preconfigured value (according to the disclosure a plurality of different pulse amplitudes can be applied over the frame, for example a first amplitude over the header part and a second, third, . . . , n-th amplitude over the payload part, i.e. a different amplitude for each burst of the payload part depending on its burst length, Paras. [0007]-[0009] and By taking into account the length of a burst of pulses (number of pulses--known in the 802.15.4a standard as number of chips per burst-times pulse-time: N.sub.cpbT.sub.p=T.sub.b) and assuming the "all 1" or "all -1" codes produce the maximum peak power value (which is proved by simulation as shown later on, Paras. [0049]-[0052]).”

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pflug, in view of Datta and further in view of Cavallaro et al. (US 20070147477, hereinafter “Caval”).
Regarding claim 9, the combination of Pflug and Datta discloses everything claimed as applied above (see claim 8), however the combination of Pflug and Kwon does not explicitly discloses, “wherein the peak voltage is inversely proportional to the PRF”. 
In a similar field of endeavor, Caval discloses, “wherein the peak voltage is inversely proportional to the PRF (an inverse proportionality relation exists between the -10 dB (in respect with the frequency fc) band BW of the UWB voltage signal pulse Pv and the rise times Tr of the input voltage signal Vin (i.e., the rise time Tr of the rectangular voltage pulses of the square wave signal RP), Paras. [0059]-[0062])”. 
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Pflug and Datta by specifically providing wherein the peak voltage is inversely proportional to the PRF, as taught by Caval for the purpose of providing an improved pulse generator circuit which output an efficient ultra wide band signal.
Regarding claim 20, the combination of Pflug and Datta discloses everything claimed as applied above (see claim 19), however the combination of Pflug and Kwon does not explicitly discloses, “wherein the peak voltage is inversely proportional to the PRF”. 
In a similar field of endeavor, Caval discloses, “wherein the peak voltage is inversely proportional to the PRF (an inverse proportionality relation exists between the -10 dB (in respect with the frequency fc) band BW of the UWB voltage signal pulse Pv and the rise times Tr of the input voltage signal Vin (i.e., the rise time Tr of the rectangular voltage pulses of the square wave signal RP), Paras. [0059]-[0062])”. 
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Pflug and Datta by specifically providing wherein the peak voltage is inversely proportional to the PRF, as taught by Caval for the purpose of providing an improved pulse generator circuit which output an efficient ultra wide band signal.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pflug, in view of Datta and further in view of Russell et al. (US 8204036, hereinafter “Russell”).
Regarding claim 10, the combination of Pflug and Datta discloses everything claimed as applied above (see claim 1), however the combination of Pflug and Datta does not explicitly discloses, “second communication circuit configured to a second communication using a different communication scheme, wherein the processor is 
In a similar field of endeavor, Russell discloses, “second communication circuit configured to a second communication using a different communication scheme (such as Bluetooth connection, shown in Fig. 1), wherein the processor is further configured to: connect to an external electronic device (Bluetooth headset 140) that receives the data using the second communication (The speech is transcoded with Continuous Variable Slope Delta (CVSD) modulation to be sent using the Bluetooth transceiver 115 over a second wireless communication link 145 at 2.4 GHz to the Bluetooth headset 140, Col. 3; lines 32-57); exchange parameters for connection for the first communication with the external electronic device using the second communication (The reception of MAP messages 222, 242 is important to IEEE 802.16e (and other types of OFDMA) system performance because a MAP message 222, 242 is used to allocate active downlink OFDMA symbols 231 on the current WiMAX frame 220 and active uplink OFDMA symbols 236 on the next WiMAX frame 240. The end of a downlink sub-frame and the beginning of an uplink sub-frame can vary from one WiMAX frame to the next, Fig. 2 and Col. 4; lines 29-61); and determine the peak voltage based on the exchanged parameters (Note that this diagram 1300 reflects an RXE signal 252 (FIG. 2 and FIG. 3) containing both a MAP symbol at peak 1431 and a downlink data symbol at peak 1342. Because the MAP symbol corresponds exactly to the matched filter, the amplitude of the MAP symbol peak 1341 is 1, Fig. 2 and Fig. 13 and Col. 10; lines 29-Col. 11; lines 17).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Pflug and Datta by specifically providing second communication circuit configured to a second communication using a different communication scheme, wherein the processor is further configured to: connect to an external electronic device that receives the data using the second communication; exchange parameters for connection for the first communication with the external electronic device using the second communication; and determine the peak voltage based on the exchanged parameters, as taught by Russell for the purpose of developing methods and apparatus for Bluetooth SCO-link coexistence UWB communications that will reduce the risk of internal interference without synchronizing the clocks of those two radios within the same mobile station.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pflug, in view of Datta and further in view of Segoria (US 20110068765, hereinafter “Segoria”).
Regarding claim 8, the combination of Pflug and Datta discloses everything claimed as applied above (see claim 1), however the combination of Pflug and Datta does not explicitly discloses, “wherein the processor is further configured to: identify a pulse repetition frequency (PRF) corresponding to the signal; and determine the peak voltage based on the PRF, wherein the peak voltage increases as the PRF decreases for the same frame length”.
(with regard to the PRF, it may be desirable to change the power of the output signal as a function of the PRF. For example, it may be desirable to change the power of the output signal inversely with the PRF. So, if the PRF increases, it may be desirable to reduce the power of the output signal. Conversely, if the PRF decreases, it may be desirable to increase the power of the output signal, Para. [0028]-[0029])”.
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Pflug and Datta by specifically providing wherein the processor is further configured to: identify a pulse repetition frequency (PRF) corresponding to the signal; and determine the peak voltage based on the PRF, wherein the peak voltage increases as the PRF decreases for the same frame length, as taught by Segoria for the purpose of providing a technique for calibrating the power of a transmit signal, such as a defined pulse signal.
Regarding claim 19, the combination of Pflug and Datta discloses everything claimed as applied above (see claim 12), however the combination of Pflug and Datta does not explicitly discloses, “wherein the determining of the peak voltage further comprises: identifying a pulse repetition frequency (PRF) corresponding to the signal; and determining the peak voltage based on the PRF, wherein the peak voltage increases as the PRF decreases for the same frame length”.
(with regard to the PRF, it may be desirable to change the power of the output signal as a function of the PRF. For example, it may be desirable to change the power of the output signal inversely with the PRF. So, if the PRF increases, it may be desirable to reduce the power of the output signal. Conversely, if the PRF decreases, it may be desirable to increase the power of the output signal, Para. [0028]-[0029])”.
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Pflug and Datta by specifically providing wherein the determining of the peak voltage further comprises: identifying a pulse repetition frequency (PRF) corresponding to the signal; and determining the peak voltage based on the PRF, wherein the peak voltage increases as the PRF decreases for the same frame length, as taught by Segoria for the purpose of providing a technique for calibrating the power of a transmit signal, such as a defined pulse signal.

	Prior Art of the Record:
 	The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
US 20160337963: The invention relates to ultra wideband wireless communications and more particularly communications systems transmitters and energy based receivers. The transmitter as an impulse radio with dynamic frequency and bandwidth hopping for dynamic setting of emitted power spectrum density. The receiver performs dynamic configuration by performing receipt of a wireless training pulse sequence.
US 20180175905: The invention relates to ultra-wideband wireless communications and more particularly to transmitters, receivers, and transceivers with very low power consumption in links with infrequent data transmission.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641